DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 25 May 2021, claims 1-18 and newly added claims 19-20 are pending.

Claim Objections
3.	Claims 1 and 16 are objected to because of the following informalities: the claims recite, in lines 12 and 11, respectively, “at last one”. It appears this should instead recite “at least one”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 5, 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (US Patent No. 6,151,577).
Regarding claims 1, 2, 5, 8, 10, 12, 14, 16 and 18, Braun discloses:

an animated, interactive, visual character electronically displayed on a display unit (display screen 3), showing one or more anatomical structures or systems involved in producing sound or vocals, said animated, interactive visual character configured to illustrate anatomical or physiological movements associated with a voice related training module (Fig. 4; column 3, lines 6-42);
a training module (e.g. module which allows user to input letter combinations to receive assistance from the device to pronounce them – column 3, lines 34-37) comprising at least one voice related exercise, said animated, interactive, visual character configured to electronically display one or more human physiological or anatomical movements of said human anatomical structures or systems as said movements correspond to said vocal training exercise (display anatomical structures performing pronunciations of letters or letter combinations according to the particular exercise), wherein each anatomical or physiological movement displayed corresponds to a specific portion of said vocal training exercise in real time as said vocal training exercise is display (e.g. in listening mode – user selects sound which is displayed and pronounced in real time and user is prompted to pronounced sound which is visualized and compared with the standard – column 3, lines 44-53) (as per claim 1),
two or more vocal training modules (for example listening mode and test mode - column 3, lines 44-58) (as per claim 2), 
said human anatomical structures or systems are internal organs or muscles responsible for producing sound, interacting and synchronizing muscular movements involved in abdominal 
said animated, interactive, visual character is programmed to show correct movement(s) of said human physiological or anatomical movements during singing or in conjunction with a particular vocal exercise so a user has a visual understanding of how said human physiological or anatomical movements should behave or function, and the timing of such actions relative to the singing action or exercise (column 4, lines 10-45) (as per claim 8), 
said display unit is an electronic monitor (screen 3 – see Fig. 1) (as per claim 10), 
a video, said video having images illustrating how to perform said at least one voice related exercise (window 11 simultaneously shows a video of animations of lip movements – column 3, lines 9-12; column 4, lines 5-9) (as per claim 12), 
each human anatomical structure or system involved in producing sound or vocals is highlighted (in different colors) when a user is performing a corresponding vocal training exercise (column 4, lines 10-44) (as per claim 14),
an interactive method for the development of the voice using a visual character for illustrating the various human physiological or anatomical components involved in producing vocals comprising: 
providing an animated, visual character configured to electronically display on a display unit one or more human anatomical structures or systems involved in producing sound or vocals (Fig. 4; column 3, lines 6-42); 
providing a training module comprising at least one voice related exercise (column 3, lines 34-37); and

each human anatomical structure or system associated with one or more portions of said vocal training exercise is highlighted to visually aid a user in understanding how the human body components function while said user sings or performs said vocal training session (column 4, lines 10-44) (as per claim 18).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US Patent No. 6,151,577) in view of Burdis et al. (US 2018/0268728 A1).
. 

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Braun (US Patent No. 6,151,577) in view of Lee et al. (US 2008/0306738 A1). 
Regarding claim 9, Braun does not explicitly disclose a scoring system or module, however Lee discloses a voice analysis and teaching system that includes a voice scoring module (voice scoring algorithm – see Par. 28). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the Braun by including a voice scoring module as taught by Lee, to provide predictable results of quantifying the user’s voice ability. 

10.	Claims 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US Patent No. 6,151,577) in view of Kirkpatrick (US 2013/0177885 A1).
Regarding claims 13, 15, 17, 19 and 20, Braun does not appear to explicitly disclose
said animated, interactive, visual character displays an electronic image of a human body having two or more human anatomical structures, systems or organs (as per claim 13),

said animated, visual character comprises an electronic display of a human body having two or more anatomical structures, systems or organs (as per claim 17),
a recorded video message or written instructions (as per claim 19), and
a control menu configured to allow a user to modify one or more components of said system (as per claim 20).
Kirkpatrick discloses a similar vocalization training system that includes image of a human body having two or more human anatomical structures (see Fig’s. 2-4), written instructions for how to perform a vocal training exercise (Par. 112), and a control menu allowing a user to modify components of the system (e.g. Par. 65 – user may integrate EMG data into a remote external device). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Braun by displaying human body images, providing written instructions and a control menu for modifying components of the system, as taught by Kirkpatrick, to obtain predictable results of helping the user understand and control aspects of voice such as laryngeal tension (see Kirkpatrick Par. 118-120), and better utilize the functionality of the system.  

Response to Arguments
11.	Applicant’s arguments regarding the section 101 and 112 rejection of claims 1-18, in view of the amendments to claims 1 and 16, have been fully considered and are persuasive.  The section 101 and 112 rejections have been withdrawn. 

Applicant’s arguments regarding the section 103 rejection of claims 9, 13-15 and 17 are not persuasive. Applicant does not separately argue the limitations of these claims in view of Lee and Kirkpatrick. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715